— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
*772Petitioner, a prison inmate, commenced this proceeding challenging a tier III disciplinary determination finding him guilty of violating the prison disciplinary rule that prohibits drug use. The Attorney General has advised this Court that the administrative determination has been reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, inasmuch as petitioner has received all the relief to which he is entitled, this matter is dismissed as moot (see Matter of Hart v Fischer, 60 AD3d 1226 [2009]; Matter of York v Fischer, 55 AD3d 1096 [2008]).
Mercure, J.P., Rose, Kane, Stein and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.